Motion by defendants to dismiss plaintiff’s petition for discretionary review denied 27 February 2003. Petition by plaintiff for writ of supersedeas denied 27 February 2003. Petition by plaintiff for discretionary review pursuant to G.S. 7A-31 denied 27 February 2003. Temporary stay dissolved 27 February 2003. Conditional petition by defendants for discretionary review as to additional issues pursuant to G.S. 7A-31 dismissed as moot 27 February 2003. Motion by defendants’ counsel to withdraw dismissed as moot 27 February 2003.